DETAILED ACTION
The communication dated 12/3/2020 has been entered and fully considered.
Claims 7-8 and 16-17 were canceled. Claims 1, 9-10, and 18 were amended. Claims 19-24 were added. Claims 1-6, 9-15, and 18-24 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 7-8, filed 12/3/2020, with respect to claims 1-5 and 10-14 have been fully considered and are persuasive.  The 35 U.S.C. § 102 rejections of claims 1-5 and 10-14 have been withdrawn.
Applicant’s arguments, see pages 7-8, filed 12/3/2020, with respect to claims 6-7 and 15-16 have been fully considered and are persuasive.  The 35 U.S.C. § 103 rejections of claims 6-7 and 15-16 have been withdrawn.
Applicant’s arguments, see pages 7-8, filed 12/3/2020, with respect to claims 8-9 and 17-18 have been fully considered and are persuasive.  The dependency objections of claims 8-9 and 17-18 have been withdrawn.

Allowable Subject Matter
Claims 1-6, 9-15, and 18-24 are allowed.
The following is an examiner’s statement of reasons for allowance:
As for claims 1 and 19, Ashrafzadeh U.S. Publication 2011/0030460, the closest prior art, differs from the instant claims in failing to teach that the discrete rotational impulse is a first rotational impulse, wherein the measured displacement is a first displacement, and wherein the method further comprises: flowing a volume of liquid into the tub subsequent to directing the first rotational impulse; directing a second rotational impulse to the wash basket through the motor subsequent to flowing the volume of liquid into the tub; and measuring a second displacement of the tub following directing the second rotational impulse. Furthermore, it would not have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by Ashrafzadeh as claimed.
Claims 2-6 and 9 are allowed as they are dependent upon allowed claim 1.
Claims 20-24 are allowed as they are dependent upon allowed claim 19.
As for claim 10, Ashrafzadeh U.S. Publication 2011/0030460, the closest prior art, differs from the instant claims in failing to teach that the discrete rotational impulse is a first rotational impulse, wherein the measured displacement is a first displacement, and wherein the washing operation further comprises flowing a volume of liquid into the tub subsequent to directing the first rotational impulse, directing a second rotational impulse to the wash basket through the motor subsequent to flowing the volume of liquid into the tub, and measuring a second displacement of the tub following directing the second rotational impulse. Furthermore, it would not have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the washing machine taught by Ashrafzadeh as claimed.
Claims 11-15 and 18 are allowed as they are dependent upon allowed claim 10.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEVON J SHAHINIAN whose telephone number is (571)270-1384.  The examiner can normally be reached on M-F: 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571)272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/LEVON J SHAHINIAN/Primary Examiner, Art Unit 1711